DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 07/29/2021, Claims 1-54 are presented for examination.
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, and 11-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473).  
	a. Regarding claim 1, Glenn teaches a multicomponent granular absorbent blend [a low density kitty litter comprises water, clay and fiber col. 22 lines 47-48] comprising a dust-containing or dust-forming blend component [cat litter made from bentonite clay is dusty, col. 2 lines 25-32] comprised of a plurality of pairs of liquid-absorbent [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] granules [The mixture is dried and pelletized or is granulated col. 22 line 57] each composed of one of a dust-containing [cat litter made from bentonite clay is dusty, col. 2 lines 25-32] liquid-absorbent material [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] and dust-forming [cat litter made from bentonite clay is dusty, col. 2 lines 25-32] liquid-absorbent material [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] and comprised of dust particles which can become airborne, and a dust-suppressing blend component [inclusion of well-dispersed individual fibers in kitty litter improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] comprised of a plurality of pairs of dust adhering liquid-absorbent granules [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8; Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12] each comprised of an extruded organic, liquid-absorbent material [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] comprised of starch [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8; Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12] to which dust particles from granules composed of the one of the dust-containing liquid-absorbent material and dust-forming liquid-absorbent material of the dust-containing or dust forming blend component adhere [inclusion of well-dispersed individual fibers in kitty litter improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45]; and wherein the plurality of pairs of dust-adhering liquid-absorbent granules of the dust-suppressing blend component each pick up at least a plurality of pairs of dust particles from the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend thereby reducing an amount or number of the dust particles of the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend which can become airborne during use of the multicomponent granular absorbent blend.
	Glenn does not specifically teach an organic, liquid-absorbent, and water-soluble material to which dust particles from granules composed of the one of the dust-containing liquid-absorbent material and dust-forming liquid-absorbent material of the dust-containing or dust forming blend component adhere; and wherein the plurality of pairs of dust-adhering liquid-absorbent granules of the dust-suppressing blend component each pick up at least a plurality of pairs of dust particles from the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend thereby reducing an amount or number of the dust particles of the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend which can become airborne during use.
	Valenta teaches an organic, liquid-absorbent, and water-soluble material [a water-dispersible nonionic vinyl polymer distributed on the granules. The term "water-dispersible" as used herein denotes vinyl polymers that are water-dispersible or water-soluble col. 1 line 68 col. 2 lines 1-3] to which dust particles from granules composed of the one of the dust-containing liquid-absorbent material and dust-forming liquid-absorbent material of the dust-containing or dust forming blend component [granules that include a normally dusty inorganic solid material col. 1 lines 67-68] adhere [adhesion of the dust size particles to the granules col. 3 lines 44-46]; and wherein the plurality of pairs of dust-adhering liquid-absorbent granules of the dust-suppressing blend component each pick up at least a plurality of pairs of dust particles from the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend thereby reducing an amount or number of the dust particles of the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend which can become airborne during use [By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27] for the purpose of providing granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent granular absorbent blend taught by Glenn to include an organic, liquid-absorbent, and water-soluble material to which dust particles from granules composed of the one of the dust-containing liquid-absorbent material and dust-forming liquid-absorbent material of the dust-containing or dust forming blend component adhere; and wherein the plurality of pairs of dust-adhering liquid-absorbent granules of the dust-suppressing blend component each pick up at least a plurality of pairs of dust particles from the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend thereby reducing an amount or number of the dust particles of the liquid-absorbent granules of the dust-containing or dust-forming blend component in the multicomponent granular absorbent blend which can become airborne during use as taught by Valenta because doing so would have provided granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material.
	b. Regarding claim 2, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 having the at least a plurality of pairs of the dust-adhering liquid-absorbent granules [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8; Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12] of the dust suppressing blend component [inclusion of well-dispersed individual fibers in kitty litter improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] comprise a splayed liquid-absorbent pellet composed of starch [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8].
	c. Regarding claim 11, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 having each one of the dust-adhering liquid-absorbent granules [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57]. Glenn further teaches each one of the dust-adhering liquid-absorbent granules is an extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] starch-containing dust-adhering liquid-absorbent granule that is extruded substantially completely of whole grain sorghum [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8; Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12].
d. Regarding claim 12, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 11 wherein each one of the extruded starch-containing dust-adhering liquid-absorbent granules is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] substantially completely from de-germed whole grain sorghum [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8; Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12].
e. Regarding claim 13, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 wherein the dust-suppressing blend component [improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] comprises a plurality of extruded starch-containing splayed liquid-absorbent pellets extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] substantially from starch [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57] and wherein the extruded starch-containing splayed liquid-absorbent pellets are used uncoated in the multicomponent blend. 
f. Regarding claim 14, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 13 wherein each or the plurality of pairs of the liquid-absorbent granules of the dust-containing or dust-forming blend component [cat litter made from bentonite clay is dusty, col. 2 lines 25-32] are comprised of smectite [Montmorillonite is a member of the smectite group and a major component of bentonite. Bentonite is an absorbent aluminium phyllosilicate comprised largely of montmorillonite col. 12 lines 32-35].
g. Regarding claim 15, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 14 wherein each one of the liquid-absorbent granules of the dust-containing or dust-forming blend component are comprised of bentonite [Bentonite is an absorbent aluminium phyllosilicate comprised largely of montmorillonite col. 12 lines 32-35; cat litter made from bentonite clay is dusty, col. 2 lines 25-32].
h. Regarding claim 16, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 wherein each one of the liquid-absorbent granules of the of the dust-suppressing blend component are water-absorbent and composed substantially completely of starch [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57].   
i. Regarding claim 17, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 wherein each one of the dust-adhering absorbent granules of the dust-suppressing blend component comprise an extruded water-absorbent pellet [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57] composed substantially completely of a water soluble starch [starches are comprised of the polysaccharides amylose and amylopectin col. 7 lines 43-44; polysaccharide solutions can also serve as binders col. 13 lines 57-58].
j. Regarding claim 18, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 17 wherein each one of the liquid-absorbent granules of the dust-containing or dust-forming blend component are comprised of at least one of smectite and bentonite [cat litter made from bentonite clay is dusty, col. 2 lines 25-32; Montmorillonite is a member of the smectite group and a major component of bentonite. Bentonite is an absorbent aluminium phyllosilicate comprised largely of montmorillonite col. 12 lines 32-35].
k. Regarding claim 19, Glenn in view of Valenta teaches (references to Valenta) the multicomponent blend of claim 1 wherein the dust-adhering liquid-absorbent granules have a dust carrying or dust pickup capacity [adhesion of the dust size particles to the granules col. 3 lines 44-46].
Glenn in view of Valenta does not specifically teach a dust carrying or dust pickup capacity of at least 0.07 grams of dust particles per gram of the dust-adhering liquid-absorbent granules and a dust particle size no greater than 100 microns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include a dust carrying or dust pickup capacity of at least 0.07 grams of dust particles per gram of the dust-adhering liquid-absorbent granules and a dust particle size no greater than 100 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
l. Regarding claim 20, Glenn in view of Valenta teaches (references to Valenta) the multicomponent blend of claim 19 wherein the dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46] reduces a number of the dust particles in the multicomponent blend that can become airborne [By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27].
Glenn in view of Valenta does not specifically teach each weight percent of the dust-adhering liquid-absorbent granules reduces a number or amount of the dust particles in the multicomponent blend that can become airborne during use by at least 0.5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include each weight percent of the dust-adhering liquid-absorbent granules reduces a number or amount of the dust particles in the multicomponent blend that can become airborne during use by at least 0.5% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
m. Regarding claim 21, Glenn in view of Valenta teaches (references to Valenta) the multicomponent blend of claim 1 wherein the dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46] in the multicomponent blend reduces the number or amount of dust particles in the multicomponent blend [By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27] that can become airborne during use. 
Glenn in view of Valenta does not specifically teach each weight percent of the dust-adhering liquid-absorbent granules in the multicomponent blend reduces the number or amount of dust particles in the multicomponent blend that can become airborne during use by at least 0.5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include each weight percent of the dust-adhering liquid-absorbent granules in the multicomponent blend reduces the number or amount of dust particles in the multicomponent blend that can become airborne during use by at least 0.5% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
n. Regarding claim 22, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 1 having each one of the dust-adhering liquid-absorbent granules [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57]. Glenn further teaches each one of the dust-adhering liquid-absorbent granules is comprised of a water soluble binder [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] in an amount sufficient to form a clump [exhibit excellent clumping properties when exposed to water col. 22 lines 36-37] comprised of the liquid-absorbent granules of the dust-suppressing blend component and the dust-containing or dust-forming blend component of the multicomponent blend when wetted with a liquid comprised of water [exhibit excellent clumping properties when exposed to water col. 22 lines 36-37].
o. Regarding claim 23, Glenn in view of Valenta teaches (references to Valenta) the multicomponent blend of claim 22 wherein dust particles adhere to dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46]. 
Glenn in view of Valenta does not specifically teach at least 0.07 grams of dust particles adhere to dust-adhering liquid-absorbent granules per gram of the dust-adhering liquid-absorbent granules in the multicomponent blend and a dust particles size no greater than 100 microns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include at least 0.07 grams of dust particles adhere to dust-adhering liquid-absorbent granules per gram of the dust-adhering liquid-absorbent granules in the multicomponent blend and a dust particles size no greater than 100 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

4. 	Claims 3-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473) and Yoder et al. (US 5,970,916).
a. Regarding claim 3, Glenn in view of Valenta teaches (references to Glenn) the multicomponent blend of claim 2 having splayed liquid-absorbent pellets [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8]. 
Glenn in view of Valenta does not specifically teach each splayed liquid-absorbent pellet has at least one elongate liquid absorbent lobe extending outwardly from a splayed pellet body larger than the at least one elongate liquid-absorbing lobe. Yoder teaches each splayed liquid-absorbent [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1] pellet [the cellulosic particles may be in pellet or granular form col. 2 lines 50-55] has at least one elongate liquid absorbent lobe extending outwardly from a splayed pellet body larger than the at least one elongate liquid-absorbing lobe [FIGS. 1-2] for the purpose of providing an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include each splayed liquid-absorbent pellet has at least one elongate liquid absorbent lobe extending outwardly from a splayed pellet body larger than the at least one elongate liquid-absorbing lobe as taught by Yoder because doing so would have provided an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine.  
b. Regarding claim 4, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 3 having splayed liquid absorbent pellet body and elongate lobes [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn in view of Valenta and Yoder does not specifically teach at least a plurality of elongate liquid wicking tendrils extending outwardly from one of (a) the at least one elongate lobe, and (b) the splayed pellet body, with each liquid wicking tendril smaller in size than the at least one of the elongate lobes. Yoder teaches at least a plurality of elongate liquid wicking tendrils 16 extending outwardly from one of (a) the at least one elongate lobe, and (b) the splayed pellet body [string fibers 16 erupt from the coated surfaces of the granules to bridge the gaps between adjacent granules col. 10 lines 26-27], with each liquid wicking tendril smaller in size than the at least one elongate lobe [FIG. 2] for the purpose of providing for producing a matrix between the pellets for insuring a tight coherent mass or clump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and Yoder to include at least a plurality of elongate liquid wicking tendrils extending outwardly from one of (a) the at least one elongate lobe, and (b) the splayed pellet body, with each liquid wicking tendril smaller in size than the at least one elongate lobe as taught by Yoder because doing so would have provided for producing a matrix between the pellets for insuring a tight coherent mass or clump.  
  c. Regarding claim 5, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 4 having each splayed liquid-absorbent pellet [tapioca starch claim 10; absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn further teaches each splayed liquid-absorbent pellet is an extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] starch-containing splayed liquid-absorbent pellet [starch granule col. 8 line 24] extruded substantially completely from a starch-containing material [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57].
d. Regarding claim 6, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 5 having each extruded starch-containing splayed liquid-absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn further teaches each pellet [starch granule col. 8 line 24] is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] substantially completely of or from at least one cereal grain [Starch is found in nearly every type of plant tissue including, but not limited to rice and wheat; starches can come from sorghum col. 8 lines 7-12].
e. Regarding claim 7, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 6 wherein each extruded starch-containing splayed liquid absorbent pellet is further comprised of cellulose [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2].
f. Regarding claim 8, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 7 wherein wherein the at least one cereal grain comprises sorghum [Starch is found in nearly every type of plant tissue including, but not limited to rice and wheat; starches can come from sorghum col. 8 lines 7-12].
g. Regarding claim 9, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 4 having each splayed liquid absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn further teaches each pellet [starch granule col. 8 line 24] is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] substantially completely from sorghum [Starch is found in nearly every type of plant tissue including, but not limited to rice and wheat; starches can come from sorghum col. 8 lines 7-12].
h. Regarding claim 10, Glenn in view of Valenta and Yoder teaches (references to Yoder) the multicomponent blend of claim 9 wherein each splayed liquid absorbent pellet is further comprised of cellulose [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2].

5. 	Claims 24 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473) and De Lima et al. (US 6,403,549).
a. Regarding claim 24, Glenn in view of Valenta teaches (references to Valenta) the multicomponent blend of claim 23 having the dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46]. 
Glenn does not specifically teach the liquid-absorbent granules absorb at least three times their own weight in water. De Lima teaches liquid-absorbent granules that absorb at least three times their own weight in water [Certain types of substances possess the ability to absorb many times their own weight of water. Substances of this type are sometimes referred to as "Superabsorbents', and such substances may be present as a component of cores which form the basis for enzyme-containing granules of the invention col. 9 lines 8-18; producing enzyme-containing starch granules; a starch or modified starch core claim 1] for the purpose of providing for producing a granulate with the ability to absorb many times its own weight of water and extremely low tendency to dust formation for a number of industrial applications. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn to include granules that absorb at least three times their own weight in water as taught by De Lima because doing so would have provided a granulate with the ability to absorb many times its own weight of water and extremely low tendency to dust formation for a number of industrial applications.
b. Regarding claim 26, Glenn in view of Valenta and De Lima teaches (references to Valenta) the multicomponent blend of claim 24 wherein the dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46] in the multicomponent blend reduces the number of dust particles in the multicomponent blend that become airborne [By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27]. 
Glenn in view of Valenta and De Lima does not specifically teach each weight percent of the dust-adhering liquid-absorbent granules in the multicomponent blend reduces the number of dust particles in the multicomponent blend that become airborne by at least 0.5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and De Lima to include each weight percent of the dust-adhering liquid-absorbent granules in the multicomponent blend reduces the number of dust particles in the multicomponent blend that become airborne by at least 0.5% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
c. Regarding claim 27, Glenn in view of Valenta and De Lima teaches (references to Valenta) the multicomponent blend of claim 24 having dust-adhering liquid-absorbent granules [starch granule col. 8 line 24] comprised of an amount of water-soluble binder [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] sufficient in the dust-adhering liquid-absorbent granules to form a clump [exhibit excellent clumping properties when exposed to water col. 22 lines 36-37] comprised of liquid-absorbent granules of at least one of the dust-suppressing blend component and the dust-containing or dust-forming blend component of the multicomponent blend when dust-adhering liquid-absorbent granules in the multicomponent blend are wetted with water or urine [exhibit excellent clumping properties when exposed to water col. 22 lines 36-37].
Glenn in view of Valenta and De Lima does not specifically teach at least 7.5% water-soluble binder by dust-adhering liquid-absorbent granule weight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and De Lima to include granules comprised of at least 7.5% water soluble binder by dust adhering absorbent granule weight since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

6. 	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473), De Lima et al. (US 6,403,549), and Lobee et al. (US 8,349,342).
a. Regarding claim 25, Glenn in view of Valenta and De Lima teaches (references to Valenta) the multicomponent blend of claim 24 having dust-adhering liquid-absorbent granules [adhesion of the dust size particles to the granules col. 3 lines 44-46]. Glenn in view of Valenta and De Lima does not specifically teach the liquid-absorbent granules absorb at least one and one-half times their own weight in oil. Lobee teaches the liquid-absorbent granules absorb at least their own weight in oil [starch containing powder of the present invention exhibits a high loading capacity for non-aqueous liquid components like oils. The powder has an oil retention capacity of preferably at least 100% w/w col. 2 lines 51-55] for the purpose of providing a starch material incorporated into powders, granules, or pellets for use as an absorption medium in the cleaning of oil spills, pet litter, deodorization and the like. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and De Lima to include granules that absorb at least their own weight in oil as taught by Lobee because doing so would have provided a starch material incorporated into powders, granules, or pellets for use as an absorption medium in the cleaning of oil spills, pet litter, deodorization and the like. Glenn in view of Valenta, De Lima, and Lobee does not specifically teach granules that absorb at least one and one-half times their own weight in oil. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta, De Lima, and Lobee to include granules that absorb at least one and one-half times their own weight in oil since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

7. 	Claims 28, 29, 42, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473) and Petska et al. (US Patent Publication 2007/0289543).
a. Regarding claim 28, Glenn teaches a multicomponent granular absorbent blend comprising a dust-containing or dust-forming blend [a low density kitty litter comprises water, clay and fiber col. 22 lines 47-48] component having a plurality of pairs of absorbent [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] granules [The mixture is dried and pelletized or is granulated col. 22 line 57] each comprised of a dust-containing or dust-forming liquid absorbent material [cat litter made from bentonite clay is dusty, col. 2 lines 25-32], and a dust-suppressing blend component [improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] having a plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8].
Glenn does not specifically teach a plurality of pairs of dust-adhering absorbent granules comprised of an organic liquid absorbent material to which dust particles from granules of dust-containing or dust-forming liquid absorbent material adhere thereby reducing the amount or number of the dust particles in the multicomponent granular absorbent blend which can become airborne.
Valenta teaches a plurality of pairs of dust-adhering absorbent granules comprised of an organic liquid absorbent material to which dust particles from granules of one of the dust-containing liquid-absorbent material and dust-forming liquid-absorbent material [granules that include a normally dusty inorganic solid material col. 1 lines 67-68] adhere [adhesion of the dust size particles to the granules col. 3 lines 44-46] thereby reducing an amount or number of the dust particles in the multicomponent granular absorbent blend which can become airborne [By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27] for the purpose of providing granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent granular absorbent blend taught by Glenn to include a plurality of pairs of dust-adhering absorbent granules comprised of an organic liquid absorbent material to which dust particles formed of dust-containing or dust-forming liquid absorbent material adhere thereby reducing the amount or number of the dust particles in the multicomponent granular absorbent blend which can become airborne as taught by Valenta because doing so would have provided granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material.
Glenn in view of Valenta does not specifically teach the plurality of pairs of the absorbent granules of the dust-containing or dust-forming blend component are each formed of an inner core having a bulk density less than the dust-containing or dust-forming liquid absorbent material at least partially covered by an outer layer comprised of the dust-containing or dust-forming liquid absorbent material. 
Petska teaches the plurality of pairs of the absorbent granules of the dust-containing or dust-forming blend component are each formed of an inner core [A plurality of agglomerated animal litter particles comprising a swelling core and clumping agent coating surface [0105]; swelling clays such as sodium smectite [0049]] having a bulk density less than the dust-containing or dust-forming liquid absorbent material [The particle size distribution for the non-swelling granules ranges from about 25 to 40 mesh, whereas that of the cementing clumping agent ranges between about 200 to 325 mesh. Light weight granules would decrease the bulk density of the agglomerated particles [0110]] at least partially covered by an outer layer comprised of the dust-containing or dust-forming liquid absorbent material [The coating surface 34 comprises primarily a clumping bentonite [0105]] for the purpose of providing a plurality of light weight agglomerated animal litter particles with increased absorptivity and clump strength comprising a swelling core and clumping agent coating surface to drastically reduce shipping costs and make transportation of the litter product easier for consumers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include the plurality of pairs of the absorbent granules of the dust-containing or dust-forming blend component are each formed of an inner core having a bulk density less than the dust-containing or dust-forming liquid absorbent material at least partially covered by an outer layer comprised of the dust-containing or dust-forming liquid absorbent material as taught by Petska because doing so would have provided a plurality of light weight agglomerated animal litter particles with increased absorptivity and clump strength comprising a swelling core and clumping agent coating surface to drastically reduce shipping costs and make transportation of the litter product easier for consumers.
Glenn in view of Valenta and Petska does not specifically teach dust particles formed of dust-containing or dust-forming liquid absorbent material adhere in an amount of at least 0.07 grams of dust particles per gram of the dust adhering absorbent granules of the dust-suppressing blend and wherein the dust particles each have a particle size no greater than 100 microns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent granular absorbent blend taught by Glenn in view of Valenta and Petska to include dust particles formed of dust-containing or dust-forming liquid absorbent material adhere in an amount of at least 0.07 grams of dust particles per gram of the dust adhering absorbent granules of the dust-suppressing blend and wherein the dust particles each have a particle size no greater than 100 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   
b. Regarding claim 29, Glenn in view of Yoder and Petska teaches (references to Glenn) the multicomponent blend of claim 28 wherein the plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24; pelletized or granulated col. 22 line 57] of the dust-suppressing blend component are each extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] from a starch-containing cereal grain [Starch is found in nearly every type of plant tissue including, but not limited to the fruit, seeds, stems, leaves, rhizomes and/or tubers; derived from corn, potatoes, rice, and wheat; starches can come from sorghum col. 8 lines 7-12].  
c. Regarding claim 42, Glenn teaches a multicomponent granular absorbent blend comprising a dust-containing or dust-forming blend component [a low density kitty litter comprises water, clay and fiber col. 22 lines 47-48] having a plurality of pairs of absorbent [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] granules each comprised of a dust-containing or dust-forming liquid-absorbent material [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] and comprised of dust particles which can become airborne [cat litter made from bentonite clay is dusty, col. 2 lines 25-32], and a dust-suppressing blend component [improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] comprised of a plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24; fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8] each comprised of an extruded organic material wherein at least some of the dust particles from the absorbent granules of the dust-containing or dust-forming liquid-absorbent material of the dust-containing or dust-forming blend component adhere thereto, and wherein each one of the dust-adhering absorbent granules is comprised of an amount of water-soluble binder [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] sufficient for at least the dust-adhering granules to clump when wetted with water or urine [exhibit excellent clumping properties when exposed to water col. 22 lines 36-37] wherein a first one of the dust-containing or dust-forming blend components is comprised of a plurality of pairs of absorbent granules substantially completely formed of the dust-containing or dust-forming liquid-absorbent material [cat litter made from bentonite clay is dusty, col. 2 lines 25-32; Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6] and wherein the plurality of pairs of dust-adhering absorbent granules each pick up at least a plurality of pairs of the dust particles in the multicomponent granular absorbent blend thereby reducing an amount or number of the dust particles in the multicomponent granular absorbent blend which can become airborne [improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45]. 
	Glenn does not specifically teach at least some of the dust particles from the absorbent granules of the dust-containing or dust-forming liquid-absorbent material of the dust-containing or dust-forming blend component adhere to an extruded organic liquid-absorbent material. Valenta teaches at least some of the dust particles from the absorbent granules of the dust-containing or dust-forming liquid-absorbent material of the dust-containing or dust-forming blend component [granules that include a normally dusty inorganic solid material col. 1 lines 67-68] adhere to an extruded organic liquid-absorbent material [adhesion of the dust size particles to the granules col. 3 lines 44-46; By retaining the dust size particles in this manner, the opportunity for the dust size particles that are present to become airborne as the material is handled is substantially reduced col. 2 lines 23-27] for the purpose of providing granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent granular absorbent blend taught by Glenn to include at least some of the dust particles from the absorbent granules of the dust-containing or dust-forming liquid-absorbent material of the dust-containing or dust-forming blend component adhere to an extruded organic liquid-absorbent material as taught by Valenta because doing so would have provided granules constituted by a normally dusty particulate absorbent inorganic solid material, such as an absorbent clay, and an organic, liquid-absorbent, and water-soluble material that promotes retention of dust particles to the granules of the inorganic solid material so the opportunity for the dust particles to become airborne is substantially reduced without a reduction in the absorbent capacity of the material.
Glenn in view of Valenta does not specifically teach a second one of the dust-containing or dust-forming blend components is comprised of a plurality of pairs of absorbent granules each having an inner liquid-absorbent core at least partially covered by an outer layer of the dust-containing or dust-forming liquid-absorbent material and having a bulk density less than the dust-containing or dust-forming liquid-absorbent material. Petska teaches a second one of the dust-containing or dust-forming blend components is comprised of a plurality of pairs of absorbent granules each having an inner liquid-absorbent core [A plurality of agglomerated animal litter particles comprising a swelling core and clumping agent coating surface [0105]; swelling clays such as sodium smectite [0049]] at least partially covered by an outer layer of the dust-containing or dust-forming liquid-absorbent material [The coating surface 34 comprises primarily a clumping bentonite [0105]] and having a bulk density less than the dust-containing or dust-forming liquid-absorbent material [The particle size distribution for the non-swelling granules ranges from about 25 to 40 mesh, whereas that of the cementing clumping agent ranges between about 200 to 325 mesh. Light weight granules would decrease the bulk density of the agglomerated particles [0110]] for the purpose of providing a plurality of light weight agglomerated animal litter particles with increased absorptivity and clump strength comprising a swelling core and clumping agent coating surface to drastically reduce shipping costs and make transportation of the litter product easier for consumers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta to include a second one of the dust-containing or dust-forming blend components is comprised of a plurality of pairs of absorbent granules each having an inner liquid-absorbent core at least partially covered by an outer layer of the dust-containing or dust-forming liquid-absorbent material and having a bulk density less than the dust-containing or dust-forming liquid-absorbent material as taught by Petska because doing so would have provided a plurality of light weight agglomerated animal litter particles with increased absorptivity and clump strength comprising a swelling core and clumping agent coating surface to drastically reduce shipping costs and make transportation of the litter product easier for consumers.
d. Regarding claim 43, Glenn in view of Valenta and Petska teaches (references to Glenn) the multicomponent blend of claim 42 wherein each of the plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24] of the dust-suppressing blend component [improves the resistance to dusting of the resultant kitty litter col. 22 lines 42-45] comprises an extruded liquid-absorbent pellet [heating the pellets; and extruding the heated pellets col. 3 lines 28-29] from at least one cereal grain comprised of starch [starch granule col. 8 line 24], and wherein the water soluble binder [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] in the amount sufficient for at least the dust-adhering granules to clump when wetted with water or urine is formed from starch [starches are comprised of the polysaccharides amylose and amylopectin col. 7 lines 43-44; polysaccharide solutions can also serve as binders col. 13 lines 57-58] during extrusion.

8. 	Claims 30-41 and 44-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glenn et al. (US 8,187,423) in view of Valenta et al. (US 5,196,473), Petska et al. (US Patent Publication 2007/0289543), and Yoder et al. (US 5,970,916).
a. Regarding claim 30, Glenn in view of Valenta and Petska teaches (references to Glenn) the multicomponent blend of claim 29 having at least a plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24] of the dust-suppressing blend component and an extruded pellet [heating the pellets; and extruding the heated pellets col. 3 lines 28-29].  
Glenn in view of Valenta and Petska does not specifically teach a splayed liquid absorbent pellet having at least one elongate lobe extending outwardly from a splayed pellet body that is larger than each at least one elongate lobe. Yoder teaches a splayed liquid absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; in pellet or granular form col. 2 lines 50-55] having at least one elongate lobe extending outwardly from a splayed pellet body that is larger than each at least one elongate lobe [FIGS. 1-2] for the purpose of providing an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and Petska to include a splayed liquid absorbent pellet having at least one elongate lobe extending outwardly from a splayed pellet body that is larger than each at least one elongate lobe as taught by Yoder because doing so would have provided an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine.  
b. Regarding claim 31, Glenn in view of Valenta, Petska, and Yoder teaches (references to Yoder) the multicomponent blend of claim 30 having splayed liquid absorbent pellet body and elongate lobe [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn in view of Valenta, Petska, and Yoder does not specifically teach at least a plurality of elongate liquid wicking tendrils extending outwardly from one of (a) the at least one elongate lobe, and (b) the splayed pellet body, with each liquid wicking tendril smaller in size than the at least one elongate lobe. Yoder teaches at least a plurality of elongate liquid wicking tendrils 16 extending outwardly from one of (a) the at least one lobe, and (b) the splayed pellet body [string fibers 16 erupt from the coated surfaces of the granules to bridge the gaps between adjacent granules col. 10 lines 26-27], with each liquid wicking tendril smaller in size than the at least one elongate lobe [FIG. 2] for the purpose of providing for producing a matrix between the pellets for insuring a tight coherent mass or clump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta, Petska, and Yoder to include at least a plurality of elongate liquid wicking tendrils extending outwardly from one of (a) the at least one lobe, and (b) the splayed pellet body, with each liquid wicking tendril smaller in size than the at least one elongate lobe as taught by Yoder because doing so would have provided for producing a matrix between the pellets for insuring a tight coherent mass or clump.  
c. Regarding claim 32, Glenn in view of Valenta, Petska, and Yoder teaches (references to Yoder) the multicomponent blend of claim 31 having splayed liquid absorbent pellets of starch-containing [tapioca starch claim 10] material [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn further teaches each pellet is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29]. 
d. Regarding claim 33, Glenn in view of Valenta, Petska, and Yoder teaches (references to Yoder) the multicomponent blend of claim 32 having each splayed liquid absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn in view of Valenta, Petska, and Yoder teaches (references to Glenn) the multicomponent blend of claim 5 wherein each pellet is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29].  Glenn further teaches each pellet [starch granule col. 8 line 24] substantially completely of or from at least one cereal grain [Starch is found in nearly every type of plant tissue including, but not limited to rice and wheat; starches can come from sorghum col. 8 lines 7-12].
e. Regarding claim 34, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 33 wherein the outer layer at least partially covering each inner core of each absorbent granule of the dust-containing or dust-forming blend component is comprised of smectite [A plurality of agglomerated animal litter particles comprising a swelling core and clumping agent coating surface [0105]; swelling clays such as sodium smectite [0049]].
f. Regarding claim 35, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 33 wherein the outer layer at least partially covering each inner core of each absorbent granule of the dust-containing or dust-forming blend component is comprised of bentonite [The coating surface 34 comprises primarily a clumping bentonite [0105]].
g. Regarding claim 36, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 35 wherein the inner core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of an organic liquid absorbing material [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as fibers preferably paper and or wood fibers, Na-bentonite, organic compounds like corn, rice, hay, straw, char etc [0105]].
h. Regarding claim 37, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 36 wherein the inner core [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as Na-bentonite [0105]] of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of an extruded pellet [extruded particles such as extruded bentonite [0043]].
i. Regarding claim 38, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 37 wherein the inner core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of a pellet extruded [extruded particles [0043]] of or from at least one cereal grain [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as organic compounds like corn, rice, etc [0105]].
j. Regarding claim 39, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 38 wherein the inner core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is further comprised of cellulose [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as fibers preferably paper and or wood fibers, hay, straw, etc [0105]].
k. Regarding claim 40, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 38 wherein the inner core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of a pellet extruded [extruded particles [0043]] substantially completely of or from corn [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as organic compounds like corn etc [0105]].
l. Regarding claim 41, Glenn in view of Valenta, Petska, and Yoder teaches (references to Petska) the multicomponent blend of claim 40 wherein the inner core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is further comprised of cellulose [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as fibers preferably paper and or wood fibers, hay, straw, etc [0105]].
m. Regarding claim 44, Glenn in view of Valenta and Petska teaches (references to Glenn) the multicomponent blend of claim 42 having the plurality of pairs of dust-adhering absorbent granules [starch granule col. 8 line 24] of the dust-suppressing blend component and extruded pellet [heating the pellets; and extruding the heated pellets col. 3 lines 28-29].  
Glenn in view of Valenta and Petska does not specifically teach a splayed liquid absorbent pellet. Yoder teaches a splayed liquid absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; in pellet or granular form col. 2 lines 50-55, FIGS. 1-2] for the purpose of providing an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta and Petska to include a splayed liquid absorbent pellet as taught by Yoder because doing so would have provided an animal litter including a coating of starch as a tackiness-enhancing agent with adhesive properties for quickly forming highly coherent clumps when wetted by animal urine.  
n. Regarding claim 45, Glenn in view of Valenta, Petska and Yoder teaches (references to Yoder) the multicomponent blend of claim 44 having splayed liquid absorbent pellet [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn in view of Valenta, Petska and Yoder does not specifically teach a plurality of elongate liquid wicking tendrils extending outwardly from a body of the splayed liquid absorbing pellet with each liquid wicking tendril smaller in size than the splayed pellet body. Yoder teaches a plurality of elongate liquid wicking tendrils 16 extending outwardly from a body of the splayed liquid absorbing pellet with each liquid wicking tendril smaller in size than the splayed pellet body [string fibers 16 erupt from the coated surfaces of the granules to bridge the gaps between adjacent granules col. 10 lines 26-27 FIG. 2] for the purpose of providing for producing a matrix between the pellets for insuring a tight coherent mass or clump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multicomponent blend taught by Glenn in view of Valenta, Petska and Yoder to include a plurality of elongate liquid wicking tendrils extending outwardly from a body of the splayed liquid absorbing pellet with each liquid wicking tendril smaller in size than the splayed pellet body as taught by Yoder because doing so would have provided for producing a matrix between the pellets for insuring a tight coherent mass or clump.  
o. Regarding claim 46, Glenn in view of Valenta, Petska and Yoder teaches (references to Yoder) the multicomponent blend of claim 45 having splayed liquid absorbent pellets of starch-containing [tapioca starch claim 10] material [absorbents in the form of a plurality of coated cellulosic particles col. 1 line 67 col. 2 line 1; the cellulosic particles may be in pellet or granular form col. 2 lines 50-55, FIGS. 1-2]. Glenn further teaches each pellet is extruded [heating the pellets; and extruding the heated pellets col. 3 lines 28-29]. 
p. Regarding claim 47, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 42 wherein the inner liquid absorbent core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of an organic liquid absorbing material [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as fibers preferably paper and or wood fibers, Na-bentonite, organic compounds like corn, rice, hay, straw, char etc [0105]].
q. Regarding claim 48, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 47 wherein the inner liquid absorbent core [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as Na-bentonite [0105]] of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of an extruded pellet [extruded particles [0043]].
r. Regarding claim 49, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 48 wherein the inner liquid absorbent core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is comprised of a liquid absorbent pellet extruded [extruded particles [0043]] of or from at least one cereal grain [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as organic compounds like corn, rice, etc [0105]].
s. Regarding claim 50, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 49 wherein the inner liquid absorbent core of each one of the plurality of pairs of absorbent granules of the dust-containing or dust-forming blend component is further comprised of cellulose [the core 32 of the agglomerate particle 30 comprises primarily a swelling material (at least 60%) such as fibers preferably paper and or wood fibers, hay, straw, etc [0105]].
t. Regarding claim 51, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 50 wherein the outer layer at least partially covering each inner liquid absorbent core of each absorbent granule of the first dust-containing or dust-forming blend component is comprised of smectite [A plurality of agglomerated animal litter particles comprising a swelling core and clumping agent coating surface [0105]; swelling clays such as sodium smectite [0049]].
u. Regarding claim 52, Glenn in view of Valenta, Petska and Yoder teaches (references to Petska) the multicomponent blend of claim 50 wherein the outer layer at least partially covering each inner liquid absorbent core of each absorbent granule of the first dust-containing or dust-forming blend component is comprised of bentonite [The coating surface 34 comprises primarily a clumping bentonite [0105]].
v. Regarding claim 53, Glenn in view of Valenta, Petska and Yoder teaches (references to Glenn) the multicomponent blend of claim 46 wherein each one of the plurality of pairs of absorbent granules of the second one of the dust-containing or dust-forming blend components is substantially completely formed of or from smectite [Montmorillonite is a member of the smectite group and a major component of bentonite. Bentonite is an absorbent aluminium phyllosilicate comprised largely of montmorillonite col. 12 lines 32-35].
w. Regarding claim 54, Glenn in view of Valenta, Petska and Yoder teaches (references to Glenn) the multicomponent blend of claim 46 wherein each one of the plurality of pairs of absorbent granules of the second one of the dust-containing or dust-forming blend components is substantially completely formed of or from bentonite [Bentonite clay is an absorbent aluminium phyllosilicate clay col. 5 lines 5-6; cat litter made from bentonite clay is dusty, col. 2 lines 25-32].

Response to Arguments
9.	Applicant’s arguments from the response filed on 07/29/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 07/29/2021, see pages 14-18, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Prima facie obviousness of the claimed multicomponent granular absorbent blend cannot be established because the single type of litter granule of the “low dusting” litter of Glenn can be applied to one of the two different types of granules of the two different types of blend components of the multiple-component granular blend defined by the claims. Since the single type of litter granule of the “low dusting” litter disclosed in Glenn has clay in it, the clay-containing “low dusting” litter granule of Glenn can only be applied against the type of granule of the dust-containing or dust forming blend component defined in the claims as composed of a dust-containing or dust forming material. It does not matter whether the sole type of “low dusting” litter granule disclosed in Glenn contains dispersed fibers improving resistance to dusting in the clay-containing granule, “low dusting” means that the “low dusting” litter granules of Glenn nonetheless still contain dust particles and may even form dust particles even if they also retain their own dust particles. Because the sole type of litter granule of the “low dusting” litter disclosed in Glenn can only be applied against the granules of the dust-containing or dust-forming blend component of the claimed invention, the same sole type of litter granule of the “low dusting” litter of Glenn cannot be applied against the granules of the dust suppressing blend component of the claimed invention. 
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated above. Applicant 's assertion that the sole type of litter granule of the “low dusting” litter disclosed in Glenn can only be applied against the granules of the dust-containing or dust-forming blend component of the claimed invention without specifically pointing out how the language of the claims patentably distinguishes them from the references amounts to a general allegation that the claims define a patentable invention and, thus, is insufficient to rebut Examiner's finding of obviousness.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.)	Combining Glenn with Valenta fails to establish prima facie obviousness because modifying Glenn in accordance with the teachings of Valenta would nonetheless still fail to produce any multicomponent granular absorbent blend, much less the claimed multicomponent absorbent blend comprised of (a) granules of a dust-containing or dust-forming blend component, and (b) dust-adhering granules of a dust-suppressing blend component. Modifying Glenn with the teachings of Valenta would simply treat the litter pellets of the single component kitty litter of Glenn with water-dispersible nonionic vinyl polymer distributed on the granules thereby converting the single-component “dust suppressing” kitty litter of Glenn into supposed “dust-free granules that have a reduced tendency to generate dust upon handling.” The fact that Valenta teaches that the water-dispersible nonionic vinyl polymer treated granules “have a reduced tendency to generate dust upon handling” would mean that treated clay and dispersed fiber containing granules of Glenn would still undesirably form dust particles. Nowhere does Valenta teach that clay granules treated with its water-dispersible nonionic vinyl polymer would produce dust-free granules to which dust particles from other litter granules would adhere as further required to meet the limitations of the claimed dust-suppressing blend component.
Examiner respectfully disagrees. The limitations of the claims were identified and correlated with the references as indicated above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dust-free granules”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

3.)	The Examiner’s failure to properly interpret the claims starts right at the beginning of the Examiner’s rejection of claim 1:
 Regarding claim 1, Glenn teaches a multicomponent granular absorbent blend [a low density kitty litter comprises water, clay and fiber col. 22 lines 47-48] 
because the Examiner confuses the individual constituents of water, clay and fiber put in the slurry or wet mixture from which the “low density” litter granules are made as being the same as different blend components of the claimed multicomponent granular absorbent blend, and also misinterprets what those different blend components of the claimed multicomponent granular absorbent blend require. Examiner has confused a wet mixture or slurry of water, clay and fiber as being the same as solid liquid absorbent granules. 
Examiner respectfully disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a multicomponent granular absorbent blend” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

4.)	Glenn fails to disclose any litter granules corresponding to the claimed dust-suppressing blend component having liquid-absorbent granules of an extruded organic liquid-absorbent water-soluble material comprised of starch. Examiner has twisted Glenn and misconstrued the limitations of claim 1 by improperly treating the clay, dispersed fibers, starch, and binder as constituents that Patent Office can pick and choose in whatever way the Examiner desires to apply to the granules of the dust-containing or dust-forming blend component and granules of the dust-suppressing blend component. No matter what additional constituents, like starch and binder, that Glenn’s “low dusting” litter granule can optionally contain, the “low dusting” litter granule of Glenn still must contain both clay and dispersed fibers. Examiner’s reliance on “starch granule” in rejecting claim 1 does nothing to meet the “liquid-absorbent granules each comprised of ....... starch” claim limitations. The “starch granule” of Glenn does not refer to an actual “‘liquid-absorbent granule” and therefore is not a dust-adhering liquid absorbent litter granule nor does it correspond in any way to the claimed “dust-adhering liquid absorbent litter granule” of the claimed “dust-suppressing blend component.” Instead, the “starch granule” of Glenn refers to a microscopic-sized semi-crystalline granule in which starch, in the form of one of two polymers of glucose, one being amylose and the other being amylopectin, is stored in plants. The “starch granules” are actually microscopic, ranging in size between 2 μm for rice starch granules, which are relatively small starch granules, and up to 100 μm for potato starch granules, which are relatively large starch granules. It is not just bad that such a “starch granule” of Glenn is so teeny-tiny that it possesses a maximum size of just 100 μm, but it is even worse that this teeny-tiny “starch granule” is not even liquid-absorbent as it is insoluble in water at room temperature. As such, this “starch granule” does not and cannot correspond to the claimed “dust adhering liquid-absorbent granules” of the “dust-suppressing blend component.” 
	Examiner respectfully disagrees. Applicant's assertion that the starch granule of Glenn does not refer to an actual liquid-absorbent granule and therefore is not a dust-adhering liquid absorbent litter granule and is not liquid-absorbent as it is insoluble in water at room temperature is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c). That the starch granule is insoluble in water at room temperature (around 20–22 °C or 68–72 °F) does not preclude the starch granule being soluble or liquid-absorbent (i.e. gelatinized) in the presence of liquid urine or fecal matter that is higher than room temperature.  

5.)	The “binders” disclosed in Glenn are not added to the “low dusting” litter granules of Glenn to provide an organic liquid-absorbent material but rather are optionally added to bind the clay and dispersed fiber together. The fact that the Examiner found it necessary to rely on such a superfluous constituent like the optional “binder” disclosed in Glenn evidences nonobviousness because this can only be done through the application of impermissible hindsight reconstruction.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Glenn teaches an extruded organic, liquid-absorbent material [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38] comprised of starch [the binder is selected from the group consisting of a cellulose ether, a lignosulfonate, a polyvinylalcohol, a sugar, an oligosaccharide, and a polysaccharide or a combination of such members col. 2 lines 35-38; starches are comprised of the polysaccharides amylose and amylopectin col. 7 lines 43-44; polysaccharide solutions can also serve as binders col. 13 lines 57-58]. Examiner's conclusion of obviousness is proper as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and not knowledge gleaned only from the applicant's disclosure.

6.)	Adding any one of these binders to the clay-fiber mixture used to make the “low dusting” litter pellets or granules of Glenn would at a minimum impermissibly change the principle of operation of the “low dusting” litter granules or pellets, if not outright render the litter granules or pellets unsatisfactory for their intended purpose. While these organic binders may need to be water-soluble when they are added to the clay-fiber-water mixture in order to go into solution to facilitate binding the clay and dispersed fiber together in forming the solid clay-fiber matrix of the “low dusting” litter pellets or granules when dried and pelletized or granulated, one or more of these binders no longer remain soluble after binding, drying and pelletizing or granulating of the clay-dispersed fiber mixture. In addition, if any of these binders were ever liquid-absorbent in the first place when added to the clay-fiber-water mixture, one or more will also no longer be liquid-absorbent after binding, drying and pelletizing or granulating of the clay-dispersed fiber mixture.
Examiner respectfully disagrees. Applicant's assertion that when added to the clay-fiber-water mixture, one or more binders will no longer be liquid-absorbent after binding, drying and pelletizing or granulating of the clay-dispersed fiber mixture is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

7.)	Glenn teaches use of starch only as a filler material and, in fact, teaches away from gelatinized starch by teaching gelatinized starch imparts undesirable properties to the fiber-dispersed mixture because starches exhibit poor alkalinity stability and poor stability for high temperature processing by extrusion. See col. 1, lines 42-48, col. 2, lines 49-52, col. 6, lines 4-14, col. 16, line 60 through col. 17, line 4, and col. 19, lines 43-49, of the Glenn patent. Consistent with these teachings away, Glenn nowhere discloses the use of starch in its kitty litter embodiment disclosed at col. 22, lines 16-59, and in Example 7 at col. 26, line 52 through col. 27, line 5, of the Glenn patent.
Examiner respectfully disagrees. Glenn teaches it is only gelatinized or pre-gelatinized starch which imparts undesirable properties to the fiber-dispersed mixture for high temperature processing by extrusion. Glenn nowhere criticizes, discredits, or otherwise discourages starch that has not been gelatinized or pre-gelatinized prior to high temperature processing by extrusion. Glenn discloses the use of starch [fillers can be added to the fiber/water/clay mix. Exemplary fillers include starch col. 14 lines 3-8 in claims 13, 19, and 24. 

8.)	Valenta teaches away from the claimed invention by teaching away from the very kind of dust-suppressing liquid-absorbent granules that are extruded, because Valenta teaches the undesirability of extrusion to suppress dust since extrusion reduces surface area and increases cost. See col. 1, lines 39-46 of the Valenta patent.
	Examiner respectfully disagrees. Valenta teaches extruding pellets are dense and strong and are only undesirable when a material having a relatively large surface is desired because pelletizing reduces the surface area of the material [An alternative method of controlling dust is to pelletize the material by forming a fluid paste by with a binder and then extruding the paste. Typically, the produced pellets are dense and strong. However, pellets are undesirable when a material having a relatively large surface is desired, because pelletizing reduces the surface area of the material col. 1, lines 39-46]. Valenta nowhere criticizes, discredits, or otherwise discourages extruding pellets when a material having a relatively large surface is not desired.  

b. Applicants arguments in the reply filed on 07/29/2021, see pages 36-37, with respect to the rejection of claim 3 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Yoder discloses litters made of cellulosic material treated to clump and teaches clay-based absorbents have drawbacks in that they are dusty, are expensive to mine, costly to ship, environmentally destructive, and require combining of different types of clay that are treated in certain ways in order to achieve the desired clumping effect.
Examiner respectfully disagrees. In response to applicant's argument that Yoder teaches away from the combination, a reference teaches away when a person of ordinary skill, on reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken in the claim. A reference that does not criticize, discredit, or otherwise discourage investigation into the claimed invention does not teach away. Yoder teaches clay-based absorbents are far more efficient and convenient to use than prior absorbent materials and have gained widespread commercial acceptance [clay-based absorbents materials have been developed which, when wetted with animal urine, form coherent clumps that may be easily segregated and removed from the remaining uncontaminated absorbent material. These clay-based absorbents, which are generally referred to as "clumping litters”, are far more efficient and convenient to use than prior absorbent materials. As a result, they have gained widespread com mercial acceptance. col. 1 lines 23-31]. Yoder suggests that there are benefits to be derived from clay-based absorbents. Thus, while Yoder expresses a preference for litters made of cellulosic material, at the same time it provides the motivation for one of ordinary skill in the art to following the path set out in the Glenn reference.

c. Applicants arguments in the reply filed on 07/29/2021, see page 37, with respect to the rejection of claim 24 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:

1.)	De Lima teaches the undesirability of nonpareil sugar/starch or pellets of sugar/starch as having poor water absorption compared to the enzyme-containing granules of De Lima.
Examiner respectfully disagrees. In response to applicant's argument that De Lima teaches away from the combination, a reference teaches away when a person of ordinary skill, on reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken in the claim. A reference that does not criticize, discredit, or otherwise discourage investigation into the claimed invention does not teach away. De Lima does not criticize, discredit, or otherwise discourage combining the multicomponent blend taught by Glenn in view of Valenta with the liquid-absorbent granules that absorb at least three times their own weight in water of De Lima and so a person of ordinary skill would not be discouraged from following the path set out in the De Lima reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643